                                                                [Docket #81]


                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY
                                 CAMDEN VICINAGE


THE COOPER HEALTH SYSTEM,

         Plaintiff,                        Civil No. 18-702 (RMB/AMD)

              v.                           MEMORANDUM OPINION & ORDER

MAXIS HEALTH SYSTEM,

         Defendant.




     This matter comes before the Court upon the Motion to Compel

filed by Defendant / Counterclaimant Maxis Health System.          The

Court has reviewed the parties’ briefs [Docket #s 81, 87, 91] and

held oral argument on the motion on May 30, 2019.         After the

parties were unable to resolve among themselves the remaining

disputes concerning the scope of Plaintiff Cooper Health System’s

attorney-client privilege waiver as it relates to primarily the

Lesneski memo 1, the parties filed additional letter briefs [Docket

#s 160, 165] which the Court has carefully considered.

     It is undisputed that Cooper “has waived the attorney-client

privilege with respect to the subject matter of the Lesneski

Memo.” [Cooper’s Letter Brief, Docket #165, p. 4]           The issue is



     1  All of the communications for which Cooper has waived the
privilege--the Lesneski memo, drafts of the memo, and two emails--
are catalogued in Maxis’ letter brief at Docket Entry 160, p. 2-3.
                                       1
the scope of that waiver.   Maxis asserts the waiver is broad,

contending that Maxis is entitled to all documents and testimony

relating to the subject matter of the Lesneski Memo.   Cooper, on

the other hand, asserts that the waiver is narrower, contending

that Cooper must only produce all documents upon which Lesneski

relied in formulating the legal opinions set forth in the memo, or

any documents which formed the basis for Cooper’s decision to

withdraw from the transaction.

       In re Teleglobe Communications Corp., upon which Cooper

relies, states that, in determining the scope of an attorney-

client privilege waiver, fairness is the touchstone consideration.

493 F.3d 345, 361 (3d Cir. 2007)(“[C]ourts do not imply a broader

waiver than necessary to ensure that all parties are treated

fairly.”).    Fairness, in the context of this particular case,

requires a more fulsome disclosure than Cooper has provided thus

far.    Consistent with the fundamental principle that a party may

not use the attorney-client privilege as both a sword and a

shield, see Travelers Cas. & Sur. Co. v. Ins. Co. of N. Am., 609

F.3d 143, 164 (3d Cir. 2010), the Court holds that Cooper may not

withhold, on the basis of attorney-client privilege, evidence

relevant to whether the Due Diligence issues discussed in the

Lesneski Memo were bona fide, or whether the identified issues

were pretext for some other reason (or reasons) for withdrawing

from the transaction.    In other words, Cooper must produce more

than just the documents upon which Lesneski relied.    To hold

                                   2
otherwise would be to unduly and unfairly restrict Maxis’ ability

to probe all of the reasons-- disclosed by the Lesneski Memo or

otherwise-- why Cooper withdrew from the transaction.

Accordingly,

     IT IS on this 19th day of March 2020, hereby ORDERED that:

     Maxis’ Motion to Compel [Dkt #81] is GRANTED to the extent

set forth above.   If the parties dispute how the foregoing ruling

applies to certain evidence, the parties shall seek from

Magistrate Judge Donio an in-camera review and ruling as to the

disputed document.



                                        s/ Renée Marie Bumb
                                      __________________________
                                      RENÉE MARIE BUMB
                                      UNITED STATES DISTRICT JUDGE




     cc: Magistrate Judge Ann Marie Donio




                                  3
